ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




        Village of Lombard v. Department of Transportation, 2013 IL App (2d) 121042




Appellate Court            THE VILLAGE OF LOMBARD, Plaintiff-Appellee, v. THE
Caption                    DEPARTMENT OF TRANSPORTATION, Defendant-Appellant (The
                           County of Du Page, Defendant-Appellee).



District & No.             Second District
                           Docket No. 2-12-1042


Filed                      November 6, 2013


Held                       In an action arising from a dispute over who, as between plaintiff village,
(Note: This syllabus       defendant county or the State of Illinois, had the authority and
constitutes no part of     responsibility of maintaining a roadway running through the village, the
the opinion of the court   trial court properly entered summary judgment for the village based on
but has been prepared      the evidence showing that the State had jurisdiction in 1971 and the
by the Reporter of         State’s inability to show any transfer of responsibility to the village or the
Decisions for the          county since then.
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Du Page County, No. 10-MR-358; the
Review                     Hon. Terence M. Sheen, Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Lisa Madigan, Attorney General, of Chicago (Michael A. Scodro,
Appeal                     Solicitor General, and John P. Schmidt, Assistant Attorney General, of
                           counsel), for appellant.

                           James W. Fessler and J. Allen Wall, both of Klein, Thorpe & Jenkins,
                           Ltd., of Chicago, for appellee Village of Lombard.

                           Robert B. Berlin, State’s Attorney, of Wheaton (Lisa Anne Hoffman,
                           Assistant State’s Attorney, of counsel), for appellee County of Du Page.


Panel                      JUSTICE SCHOSTOK delivered the judgment of the court, with opinion.
                           Presiding Justice Burke and Justice McLaren concurred in the judgment
                           and opinion.




                                             OPINION

¶1          This case involves a dispute among the parties over which of them has jurisdiction (i.e.,
        authority and responsibility) over that portion of Highland Avenue in Lombard running from
        Roosevelt Road south to 20th Street (the Subject Road). The plaintiff, the Village of
        Lombard (Village), sued the Illinois Department of Transportation (State or IDOT) and the
        County of Du Page (County), seeking a declaratory judgment that one of those bodies (and
        not the Village) had jurisdiction over the Subject Road. The trial court granted summary
        judgment in favor of the Village and the County, ruling that the evidence showed that the
        State had jurisdiction over the Subject Road and that there were no questions of material fact.
        The State appeals, and we affirm.

¶2                                         BACKGROUND
¶3          In 2009, the Village wrote to the County’s director of transportation, asserting that the
        Subject Road was under the jurisdiction of the County and requesting that the County
        perform needed improvements. The County denied that it had jurisdiction over the Subject
        Road and suggested that the Village contact the State. The State likewise denied that it had
        jurisdiction over the Subject Road, contending that the Village had jurisdiction.
¶4          In 2010, the Village filed suit in the circuit court of Du Page County against the County
        and the State. The complaint contained three counts: count I sought a declaratory judgment
        that either the State or the County had jurisdiction and was responsible for reconstruction;
        count II sought an injunction directing the State to pay for reconstruction; and count III
        alternatively sought an injunction directing the County to pay for reconstruction. Count II

                                                 -2-
       was dismissed on the basis of sovereign immunity and is not at issue in this appeal.
¶5         In August 2011, both the Village and the County filed motions for summary judgment,
       asserting that the State had jurisdiction over the Subject Road. Evidence of the following
       facts was presented in the summary judgment proceedings, and these facts are undisputed
       except as noted.
¶6         Highland Avenue, extending 1.894 miles between Roosevelt Road and Butterfield Road
       in Lombard, was constructed of portland cement during the 1930s. The thoroughfare was
       known as State Aid Route 9, and all parties agree that the State had jurisdiction over it at that
       time.
¶7         In 1968, for reasons that do not appear in the record, the State and the Village agreed that
       jurisdiction over the southern half of Highland Avenue, running from 20th Street south to
       Butterfield Road, would be transferred to the Village. On April 15, 1968, the Village passed
       an ordinance approving the transfer. The ordinance was signed by the Village president and
       the director of the Illinois Department of Public Works and Buildings (the predecessor of
       IDOT). The ordinance did not mention the Subject Road (the northern half of Highland
       Avenue).
¶8         In September 1968, the County issued a contract for the reconstruction and widening of
       the Subject Road as a portland cement road. The construction was under the supervision and
       approval of the Illinois Department of Public Works and Buildings. At that time, section 5-
       404 of the Highway Code (Ill. Rev. Stat. 1967, ch. 121, ¶ 5-404) provided that, upon the
       State’s approval and acceptance of previously authorized construction work on any county
       highway built of portland cement, the highway would “become part of the State highway
       system *** and such highway, or section thereof, is thereby removed from the county
       highway system.” Under that provision, the State would maintain the highway.1
¶9         In 1970, the County and the Village entered into an agreement (1970 Agreement or
       Agreement) regarding the maintenance of certain roadways in and around the Village. The
       Agreement stated that the Village would “maintain, or cause to be maintained, the following
       sections of County Highways, presently under the jurisdiction of the County,” and listed
       three sections of road, including the Subject Road. The County agreed to pay the Village
       $31,565.04 in 10 annual installments for the maintenance of these sections of road, and to
       perform certain maintenance and improvements before the Village’s maintenance obligations
       commenced.
¶ 10       In 1971, the State accepted the reconstruction and improvements to the Subject Road (the
       subject of the 1968 contract). The approval letter stated that “[t]he expense for the
       maintenance of this improvement shall henceforth be borne 100 percent by the State.”
¶ 11       On October 1, 1975, section 4-409 of the Highway Code, which authorized the
       Department of Public Works and Buildings to enter into written contracts with other highway

               1
                The State notes that, in 1969, the Highway Code was revised to create a state highway
       system and a county highway system (Ill. Rev. Stat. 1971, ch. 121, ¶¶ 2-101, 2-102), and former
       section 5-404 was repealed. The State does not contend that the revisions to the Highway Code in
       themselves resulted in a transfer of jurisdiction over the Subject Road.

                                                 -3-
       authorities for “the maintenance, administration, engineering or improvement of any highway
       or any portion thereof,” was revised to include the word “jurisdiction.” The State interprets
       this amendment to mean that, after October 1, 1975, an agreement for the performance of
       services relating to a particular roadway, such as a maintenance agreement, did not
       automatically transfer jurisdiction over that roadway. See IDOT Bureau of Local Roads and
       Streets Manual § 5-2.01 (2008 ed., updated Nov. 2012),
       http://www.dot.state.il.us/blr/manuals/Chapter%2005.pdf (last visited Oct. 9, 2013) (Manual)
       (submitted as an exhibit in connection with the motions for summary judgment). In addition,
       the State maintains that, after October 1, 1975, it was required to be a party to any transfer
       of jurisdiction from one highway authority to another, either as an executor of the agreement
       (if the transfer involved the State highway system), or as a necessary approval (for all other
       transfers). Id. § 5-2.02. As stated in section 4-409 of the Highway Code, any such transfers
       of jurisdiction were required to be in writing. Ill. Rev. Stat. 1977, ch. 121, ¶ 4-409; see also
       605 ILCS 5/4-409 (West 2010).
¶ 12        In 1988, the State and the Village entered into a “Local Agency Joint Agreement”
       (LAJA) regarding improvements to a section of Roosevelt Road within the Village: the
       portion running between Finley Road and Highland Avenue. Except for the intersection of
       Roosevelt Road and Highland Avenue, the LAJA did not relate to the Subject Road.
¶ 13        The LAJA provided for: the widening and reconstruction of the designated section of
       Roosevelt Road; the modernization of the traffic lights at two intersections (Roosevelt and
       Main Street, and Roosevelt and Highland Avenue); the installation of Opticom equipment
       (to coordinate the passage of emergency and other priority vehicles through traffic lights);
       the installation of new sidewalks; and the planting of additional trees. Under the LAJA, the
       Village agreed to pay $44,879 toward the total cost of the project. This amount represented
       100% of the cost of the sidewalks, the trees, and the Opticom equipment, and one-half of the
       cost of the traffic light modernization. The State would pay the remaining cost of the traffic
       light upgrade and 100% of the cost of the roadway work. Upon completion, the State would
       maintain the roadway, traffic lights, and Opticom equipment, while the Village would
       maintain the sidewalks, parkways, and crosswalk and stopline markings.
¶ 14        The LAJA included the following language:
            “Article II
            The [Village] Agrees:
                                                 ***
                10. Upon final field inspection of the improvement to maintain or cause to be
            maintained (within the [Village] limits) those portions of the improvement which are not
            maintained by the State including:
                                                 ***
                     D. Sidewalks, parkways, crosswalk and stopline markings and [Village] owned
                utilities including the appurtenances thereto.”
       Markings next to section 10(D) of article II indicated that it had been amended per Exhibit
       E. Exhibit E stated:


                                                 -4-
            “Article II, Item 10, Subsection D is revised to read:
                D. Sidewalks (including the newly constructed sidewalks)[,] parkways, crosswalk and
            stopline markings and [Village] owned utilities including the appurtenances thereto.
                The Village will continue to be responsible for the jurisdiction and maintenance of
            Main Street and Highland Avenue as well as the newly planted trees throughout the
            improvement.”
¶ 15        In its motion for summary judgment on count I, the Village argued that the record
       established that the State had jurisdiction of the Subject Road upon its construction in the
       1930s. In discovery responses, the State had admitted that it had no documents showing that
       it subsequently transferred jurisdiction directly to the Village. Further, although the State
       contended that it had transferred jurisdiction to the County, it could not state when that
       transfer occurred and admitted that it had no documents embodying such a transfer. The
       Village disagreed with the State’s position that, before the 1975 amendment of section 4-409,
       an agreement to assume maintenance duties automatically included an agreement to transfer
       jurisdiction. The Village argued that the State had failed to provide any proof to support this
       assertion and called it conclusory. The Village also noted that, when the State and the Village
       wished to transfer jurisdiction over the southern portion of Highland Avenue in 1968, they
       executed a formal agreement and ordinance to that effect.
¶ 16        The County’s motion for summary judgment (on counts I and III) similarly argued that
       the State had jurisdiction over the Subject Road beginning in the 1930s and could not show
       that it had ever transferred that jurisdiction. The County (unlike the Village) accepted the
       State’s contention that maintenance agreements were used to transfer jurisdiction prior to
       1975, but it pointed out that the State’s acceptance of 100% of the maintenance responsibility
       for the Subject Road in 1971 (following the 1968-70 improvements) therefore acted as an
       acceptance of jurisdiction over the road. As the State could not show any later transfer of
       jurisdiction, jurisdiction remained with the State.
¶ 17        The State responded by conceding that it could not produce any documents showing an
       actual transfer of jurisdiction, but it argued that the 1970 Agreement (in which the County
       and the Village described the Subject Road as under County jurisdiction, and the Village
       agreed to undertake maintenance of it) and the LAJA (which stated that the Village would
       “continue to be responsible for the jurisdiction and maintenance” of the Subject Road) either
       showed or at least raised an inference that jurisdiction in fact had been transferred elsewhere.
       The State submitted the affidavit of Diane O’Keefe, IDOT’s Deputy Director of Highways
       for Region 1. O’Keefe averred that she began working at IDOT in 1981; her job duties
       included “learning and enforcing many of the policies and practices” of IDOT; and “[i]t was
       a well established policy and practice with regard to jurisdiction” that, prior to the 1975
       amendment of section 4-409 of the Highway Code, “maintenance agreements were intended
       to include jurisdictional responsibilities of the highway authority.” The State also noted that
       the local and county IDOT street maps, which were last revised in 1993, showed the Subject
       Road as a county highway. Finally, the State argued that the Village’s jurisdiction was further
       shown by the fact that the Village had issued dozens of permits for work “on the road” and
       had recently listed the Subject Road as part of its snowplowing schedule. To these last points,


                                                 -5-
       the Village replied that all of the permits were for work done at properties adjacent to the
       Subject Road and none involved any work to the road itself, and that the snowplowing was
       a voluntary undertaking for safety reasons, not an agreement to assume jurisdiction.
¶ 18        On March 20, 2012, the trial court issued a memorandum opinion and order granting both
       of the motions for summary judgment. The trial court found that the Village and the County
       had demonstrated that the State had jurisdiction over the Subject Road when it was
       constructed, and the State had not produced evidence of any actual transfer of that
       jurisdiction to any other entity. The trial court noted the evidence that was produced by the
       State–the 1970 Agreement, the LAJA, and expenditures for snow removal–but held that at
       most this evidence showed that the parties had sometimes behaved as if someone other than
       the State had jurisdiction over the Subject Road. The trial court noted that the State admitted
       that it had not transferred jurisdiction directly to the Village, but it argued that it “must have
       transferred jurisdiction of the Subject Road to the County” sometime before 1970. Without
       evidence of any actual transfer of jurisdiction, however, this argument was unsupported
       speculation. As such speculation was not legally sufficient to avert summary judgment, the
       trial court found that the State had jurisdiction over the Subject Road. It therefore (1) granted
       the Village’s motion for summary judgment on count I with respect to the State; (2) denied
       the motion with respect to the County; and (3) granted the County’s motion for summary
       judgment on counts I and III.
¶ 19        The trial court denied the State’s motion to reconsider on August 20, 2012. This appeal
       followed.

¶ 20                                          ANALYSIS
¶ 21        On appeal, the State repeats the arguments it raised before the trial court, contending that
       the trial court erred in granting summary judgment in favor of the Village and the County.
¶ 22        “The purpose of summary judgment is to determine whether a genuine issue of material
       fact exists, not to try a question of fact.” Thompson v. Gordon, 241 Ill. 2d 428, 438 (2011).
       Therefore, summary judgment is proper only when the pleadings, depositions, and
       admissions on record, together with any affidavits, show that there is no genuine issue as to
       any material fact and that the moving party is entitled to judgment as a matter of law. 735
       ILCS 5/2-1005 (West 2012); Gaylor v. Village of Ringwood, 363 Ill. App. 3d 543, 546
       (2006).
¶ 23        Although summary judgment has been called a “drastic measure,” it is an appropriate tool
       to employ in the expeditious disposition of a lawsuit where “ ‘the right of the moving party
       is clear and free from doubt.’ ” Morris v. Margulis, 197 Ill. 2d 28, 35 (2001) (quoting Purtill
       v. Hess, 111 Ill. 2d 229, 240 (1986)). In reviewing a trial court’s grant of this relief, we do
       not weigh the evidence presented but, rather, determine only whether that evidence created
       an issue of fact. See Jackson v. Graham, 323 Ill. App. 3d 766, 779 (2001). We review the
       grant of summary judgment under the de novo standard (see Morris, 197 Ill. 2d at 35), and
       will reverse if we find that a genuine issue of material fact exists. However, “[m]ere
       speculation, conjecture, or guess is insufficient to withstand summary judgment.” Sorce v.
       Naperville Jeep Eagle, Inc., 309 Ill. App. 3d 313, 328 (1999); accord People ex rel.

                                                  -6-
       Department of Professional Regulation v. Manos, 326 Ill. App. 3d 698, 704 (2001) (on
       motion for summary judgment, mere suggestion that issue of material fact exists, without
       supporting evidence, is insufficient to create one); Billman v. Frenzel Construction Co., 262
Ill. App. 3d 681, 687 (1993) (summary judgment proper where speculation would be
       necessary to prove element of cause of action alleged); Kimbrough v. Jewel Cos., 92 Ill. App.
3d 813, 817-19 (1981).
¶ 24        In reviewing the evidence presented on the issue of jurisdiction over the Subject Road,
       we begin with the undisputed propositions that the State had jurisdiction at the time the road
       was constructed in the 1930s and that there is no formal documentation of any transfer of
       jurisdiction, either to the County or to the Village (such as the ordinance by which
       jurisdiction over the southern portion of Highland Avenue was transferred). This evidence
       raises an initial presumption that jurisdiction remains with the State. We therefore examine
       whether the evidence submitted by the State raised a genuine issue of material fact on this
       point.

¶ 25                                     The 1970 Agreement
¶ 26       The State points primarily to two items of evidence that it claims raise a question of fact
       about whether it has jurisdiction over the Subject Road. The first is the 1970 Agreement
       between the County and the Village. The Agreement recited that the County had jurisdiction
       over the Subject Road and two other sections of road within its borders, and the Village
       agreed to assume maintenance duties over all three sections of road in exchange for the
       County performing certain repairs and making payments over a 10-year period. The State
       points to this Agreement as establishing two points in favor of its argument. First, the State
       contends that the description of the Subject Road as being under County jurisdiction was a
       binding admission by the County that it had such jurisdiction in 1970. Second, relying on the
       affidavit of Diane O’Keefe, it asserts that, prior to 1975, maintenance agreements between
       highway authorities implicitly transferred jurisdiction too. Thus, the State argues that in 1970
       the Village assumed jurisdiction over the Subject Road by agreeing to maintain it.
¶ 27       The Village takes issue with the State’s assertion that, before 1975, a maintenance
       agreement also transferred jurisdiction over the particular roadway that was the subject of
       the agreement. It argues that O’Keefe’s statements about IDOT’s policies and practices
       before 1975 are conclusory and not supported by any evidence. See Village of Montgomery
       v. Aurora Township, 387 Ill. App. 3d 353, 365 (2008) (conclusory statements lacking a
       factual basis are insufficient to raise an issue of material fact); Kosten v. St. Anne’s Hospital,
       132 Ill. App. 3d 1073, 1079 (1985) (same). Our own review of the affidavit suggests that
       some of the statements therein might fail to comply with Illinois Supreme Court Rule 191(a)
       (eff. July 1, 2002) in that O’Keefe was not working for IDOT in 1975, and thus does not
       appear to have any personal knowledge regarding the Department’s practices before that
       point.
¶ 28       Ultimately, however, we need not resolve the question of whether, prior to 1975, a
       maintenance agreement such as the 1970 Agreement automatically acted to transfer
       jurisdiction over a roadway. That is because, in 1971, the State agreed that it would be


                                                  -7-
       responsible for 100% of the maintenance of the Subject Road when it accepted the
       reconstruction work performed under the County’s 1968 contract. Thus, even if we assume
       that maintenance agreements were effective to transfer jurisdiction and that the 1970
       Agreement transferred to the Village jurisdiction over the Subject Road, in 1971 the State
       reassumed jurisdiction over that road. (Alternatively, if we do not view maintenance
       agreements as sufficient to transfer jurisdiction, jurisdiction always remained with the State
       and the 1971 approval letter simply confirmed that jurisdiction.) We therefore find that, as
       of 1971, the State had jurisdiction over the Subject Road.

¶ 29                                         The LAJA
¶ 30        The State next argues that the LAJA is evidence that the Village had jurisdiction over the
       Subject Road, because the LAJA recited that the Village would “continue to be responsible
       for the jurisdiction and maintenance of *** Highland Avenue.” Additionally, the Village
       agreed to pay for part of the improvements scheduled under the LAJA, and the State argues
       that there would have been no need to do so if the Village did not have jurisdiction over (and
       the obligation to maintain) the Subject Road. The State does not contend that the LAJA itself
       served as a formal transfer of jurisdiction. Indeed, the LAJA provision referring to a formal
       transfer of jurisdiction was marked “not applicable.” Rather, the State argues that the LAJA
       was an acknowledgment by the Village that, as of 1988, it had continuing jurisdiction over
       all of Highland Avenue, which included the Subject Road. (As noted, the Village agrees that
       it has jurisdiction over the southern portion of Highland Avenue, which was transferred to
       it in 1968.) We therefore examine the LAJA carefully to determine whether it raises a
       question regarding the jurisdiction over the Subject Road.
¶ 31        Viewing the LAJA in the light most favorable to the State, as we must (Adams v.
       Northern Illinois Gas Co., 211 Ill. 2d 32, 43 (2004)), we conclude that the LAJA constitutes
       some evidence that, in 1988, the Village believed that it had responsibility of some kind over
       Highland Avenue, including the Subject Road. We draw this conclusion on the basis of the
       bare statement, in Exhibit E to the LAJA, that the Village would “continue to be responsible
       for the jurisdiction and maintenance of *** Highland Avenue.” However, given that the
       subject matter of the LAJA was another road entirely (Roosevelt Road, which was
       undisputedly a State road), the issue of jurisdiction over the Subject Road was collateral at
       best to the LAJA. Accordingly, we do not believe that the statement can be viewed as a
       binding assertion by the Village of jurisdiction over the Subject Road. We also note that the
       Village’s agreement to share some of the costs of the improvements under the LAJA did not
       show that it had jurisdiction over the Subject Road, in light of the facts that: (1) as noted, the
       subject matter of the LAJA was a different road entirely; (2) none of the Village’s
       contribution went toward the actual roadwork, even where Roosevelt Road intersected the
       Subject Road; and (3) most of the items the Village contributed toward, such as sidewalks
       and parkways, were within the ordinary purview of a municipal government.
¶ 32        The difficulty with the State’s reliance on the statement in the LAJA (and the other
       evidence it cites, such as the Village’s voluntary agreement to remove snow on the Subject
       Road) is that it has not shown that the Village’s subjective belief about jurisdiction is legally


                                                  -8-
       equivalent to actual jurisdiction. Jurisdiction over a roadway is a legal right and obligation.
       See Manual § 5-2.01 (“Jurisdiction is the authority and obligation to administer, control,
       construct, maintain, and operate a highway ***.”); Village of Montgomery, 387 Ill. App. 3d
       at 361. A governmental body is not permitted to exercise control over a roadway unless it has
       jurisdiction over that roadway. See 1979 Ill. Att’y Gen. Op. 136 (Nov. 2, 1979) (county
       board may enact an ordinance regulating parking on county roads, but may not regulate
       parking on municipal, township, or state roads). The State has not cited any legal authority
       for the proposition that a municipality’s belief about its jurisdiction over a particular roadway
       (which might or might not be well-founded) is sufficient to transfer such jurisdiction. With
       respect to the designation of the Subject Road as a county highway on IDOT street maps, the
       State has not cited any authority demonstrating that its maps are binding on the issue of
       jurisdiction. Accordingly, we agree with the trial court: the fact that occasionally the parties
       behaved as if the Village or the County had jurisdiction over the Subject Road is insufficient
       to show that either of them actually had such jurisdiction.2
¶ 33        We reiterate that there is no evidence in the record showing an actual transfer of this legal
       right and obligation. It is undisputed that, after 1975, jurisdiction over a road could only be
       transferred via a written agreement specifically addressing jurisdiction, with the approval of
       IDOT. It is likewise undisputed that no formal documentary transfer of jurisdiction over the
       Subject Road appears to exist. Thus, such jurisdiction could not have been transferred to the
       Village or the County after 1975. Moreover, the State itself concedes that it never transferred
       jurisdiction directly to the Village. Rather, it suggests that jurisdiction was transferred to the
       County “at some point” and then further transferred to the Village. However, as we have
       seen, any such transfers would have to have occurred after 1971 (when the State resumed or
       confirmed its jurisdiction over the Subject Road) and before 1975. The State does not offer
       so much as a theory as to when, why, or how these transfers would have taken place. We
       agree with the trial court that the State’s suggestion of an undocumented two-fold transfer
       of jurisdiction sometime between 1971 and 1975 is nothing more than speculation. Such
       speculation is insufficient to prevent the entry of summary judgment. Sorce, 309 Ill. App. 3d
       at 328.
¶ 34        Because the evidence shows that the State had jurisdiction over the Subject Road in 1971
       and the State cannot show that jurisdiction was transferred to either the Village or the County
       after that point, we affirm the trial court’s grant of summary judgment in favor of the Village
       and the County.




               2
                 In this respect, the evidence on which the State relies may be compared to the concept in
       real estate law of a “wild” deed, that is a deed outside the official chain of title traceable back to the
       original governmental grant. Such a deed does not create marketable title. Exchange National Bank
       of Chicago v. Lawndale National Bank of Chicago, 41 Ill. 2d 316, 322 (1968). Were we to accept
       the State’s evidence as sufficient to vary the official record of jurisdiction, it could cause mischief
       by allowing third parties to assert jurisdiction over roadways that the State might not wish to
       relinquish.

                                                     -9-
¶ 35                                CONCLUSION
¶ 36   The judgment of the circuit court of Du Page County is affirmed.

¶ 37   Affirmed.




                                         -10-